DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 15 in the reply filed on 29 July 2022 is acknowledged.  The traversal is on the ground(s) that “Claim 1 of Group I recites a carriage comprising a printhead to spit a printing fluid, and a controller to determine a spit location, and spit an amount of the printing fluid at the spit location. Claim 15 of Group I recites a medium storing instructions executable to determine a spit location and eject an amount of ink in the spit location. Therefore, Group I’s apparatus and medium are designed for carrying out the process of Group II.  Applicant also traverses the restriction requirement on the basis that there is no undue burden in examining both groups of claims.” This is not found persuasive because the recitation in Group I, namely “a printing apparatus and a non-transitory machine readable medium” does not define a contribution in the art and therefore no shared special technical feature between the recited groups.  Thus, Group II encompassing claims 10-14, is withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 February 2021, have been considered.

Drawings
The drawings received on 26 February 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (US 6,616,266).
With respect to claim 1, Neal discloses a printing apparatus comprising: 
a carriage (Fig. 1, element 16) comprising a printhead (Fig. 1, element 54a) to spit a printing fluid (Column 1, lines 15-20), the carriage to move over a service zone (Fig. 2, element 56) and a print zone (Fig. 2, element 58); and 
a controller (Fig. 1, element 26) to: 
determine a spit location (Fig. 2, element 68 or 70; Column 5, lines 9-12) within the service zone associated to the printing fluid (Column 6, lines 25-35, i.e. dye based ink or pigment based ink); and 
spit (Column 1, lines 39-40), during a servicing operation (Column 1, line 33, i.e. required maintenance operation), an amount of the printing fluid (Column 1, lines 39-40, i.e. firing at a prescribed intervals) at the spit location of the service zone associated to the printing fluid.
The examiner notes to applicant that the limitations concerning “an amount of the printing fluid” is broad in scope and would have been obvious to one of ordinary skill in the art in view of Neal as applied above.
With respect to claim 2, Neal discloses the printhead (Fig. 1, element 54a) comprises a plurality of printing fluids (Column 4, lines 3-11), the controller (Fig. 1, element 26) further to: obtain a parameter (Column 1, line 33, i.e. required maintenance operation) associated to the plurality of printing fluids (Column 6, lines 25-35, i.e. dye based ink or pigment based ink); determine a plurality of spit locations (Column 6, lines 35-40) within the service zone (Fig. 2, element 56), each location at a determined distance from the print zone (Fig. 2, i.e. distance from element 58 to element 68 or 70); and assign a spit location (Fig. 2, element 68) from the plurality of locations to each of the plurality of printing fluids based on the detected parameter from the plurality of printing fluids .
With respect to claim 3, Neal discloses the parameter is a decap parameter (Column 1, lines 65-67).
With respect to claim 4, Neal discloses the decap parameter is at least one of a decap time (Column 1, lines 65-67) or a decap distance (Column 1, line 65, i.e. printer use), wherein the controller (Fig. 1, element 26) is further to associate a printing fluid (Column 5, lines 9-11) from the plurality of printing fluids (Column 6, lines 25-35, i.e. dye based ink or pigment based ink) with the at least one of lowest decap time (Column 1, lines 65-67, i.e. the printhead has been in use for a predetermined period of time) or lowest decap distance to the spitting location (Fig. 2, element 70) with the lowest distance to the print zone (Fig. 2, element 58).
With respect to claim 5, Neal discloses the controller (Fig. 1, element 26) further to: determine that a spit location (Fig. 2, element 68) from the plurality of spit locations (Fig. 2, elements 62, 70, 72, 74, 76, 78, or 80) reached a printing fluid deposition threshold (Column 2, lines 1-15, i.e. vertical growth); and associate the printing fluid associated with the spit location to a different spit location (Fig. 2, element 62) from the service zone (Column 6, lines 11-45).
With respect to claim 6, Neal discloses the controller (Fig. 1, element 26) is further to determine that the spit location reached the printing fluid deposition threshold (Column 2, lines 1-15, i.e. vertical growth) by checking whether a predetermined amount of spits (Column 6, line 5, i.e. “selectively controls an operation”) have occurred in the spit location (Fig. 2, element 68).
With respect to claim 7, Neal discloses a sensor (Column 2, line 10, i.e. spit maintenance duty cycle) to measure (Column 6, lines 35-45) if the spit location from the service zone (Fig. 2, element 56) comprises an amount (Column 1, lines 39-40, i.e. firing at a prescribed intervals) of deposited printing fluid (Column 6, lines 25-35, i.e. dye based ink or pigment based ink) corresponding to the printing fluid deposition threshold (Column 2, lines 1-15, i.e. vertical growth).
With respect to claim 8, Neal discloses the controller (Fig. 1, element 26) determines the parameter (Column 1, line 33, i.e. required maintenance operation) based on at least one of a print mode, a length of the print zone, a speed of the carriage, the printing fluid, and ambient conditions (Column 1, lines 3-67).
With respect to claim 9, Neal discloses the carriage (Fig. 1, element 16) is further to move over an additional service zone (Fig. 2, element 60) located at a different side of the print zone (Fig. 2, element 58) than the service zone (Fig. 2, element 56), the controller (Fig. 1, element 26) further to determine the parameter (Column 1, line 33, i.e. required maintenance operation) based on a distance between the service zone and the additional service zone (Column 6, lines 5-10).
With respect to claim 15, Neal discloses a non-transitory machine readable medium storing instructions executable by a processor, the non-transitory machine-readable medium comprising: 
instructions (Fig. 1, element 26; Column 5, lines 66-67, i.e. “selectively controls an operation”) to determine a spitting mode (Column 1, line 33, i.e. required maintenance operation) for each of a plurality of water-based inks (Column 6, lines 25-35, i.e. dye based ink or pigment based ink); 
instructions (Fig. 1, element 26; Column 5, lines 66-67, i.e. “selectively controls an operation”) to determine a spit location (Fig. 2, element 68 or 70; Column 5, lines 9-12) within a service zone (Fig. 2, element 56) for each of the plurality of water-based inks; and 
instructions (Fig. 1, element 26; Column 5, lines 66-67, i.e. “selectively controls an operation”) to eject an amount (Column 6, lines 5-10) of a water-based ink from the plurality of water- based inks in its corresponding determined spit location (Column 5, lines 64-66) of the service zone.
The examiner notes to applicant that the limitations concerning “spit mode” and “an amount of the printing fluid” are broad in scope and would have been obvious to one of ordinary skill in the art in view of Neal as applied above.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/08/2022